Appeal Dismissed and Memorandum Opinion filed December 17, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00505-CV

          UWAKWE C. OKO AND VICTORIA I. OKO, Appellants

                                        V.

  TONY ALI, JUNIOR PROPERTIES, LLC, AND EVERBANK, Appellees

                   On Appeal from the 400th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 15-DCV-222803

                 MEMORANDUM                     OPINION


      This is an interlocutory appeal of the trial court’s June 4, 2015 order in
which it denied an application for a temporary injunction. The application was
filed by appellants Uwakwe C. Oko and Victoria I. Oko. On October 15, 2015, this
court issued an order stating that unless appellants submitted a brief on or before
October 30, 2015, the court would dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).Appellants filed no response. Accordingly, the appeal is
ordered dismissed for want of prosecution.1



                                         PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Wise.




      1
        Having dismissed the appeal on this basis, we need not and do not address appellee
Everbank’s motion to dismiss.